Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made as of                     , 2003 between CALGON CARBON
CORPORATION (the “Company”), a Delaware corporation, and                 
(“Employee”), presently residing in or near Pennsylvania,

 

WITNESSETH:

 

WHEREAS, Employee is presently employed as                      of the Company,
in which capacity he(she) has contributed materially to the Company’s success;

 

WHEREAS, the Company wishes to assure itself of the continued availability of
Employee’s services and of reasonable protection against Employee’s competing
against the Company, and Employee is willing to give such assurance in return
for protection against arbitrary or unjustified discharge, or change of control
of Company;

 

NOW, THEREFORE, intending to be legally bound hereby, the Company hereby agrees
to employ Employee, and Employee hereby agrees to be employed by the Company,
upon the following terms and conditions:

 

1. Duties and Responsibilities. Employee shall use his best energies and
abilities in, and shall devote all his time during business hours to, the
rendering of such services and the performance of such duties as may be assigned
to him from time to time by the Company.

 

2. Compensation.

 

Employee’s base salary shall be $                 per year, which shall be
reviewed from time to time and adjusted by the Company in the best interests of
the Company and in accordance with Employee’s current responsibilities, paid in
twelve (12) equal monthly pay periods plus applicable Company benefits. Employee
shall also qualify for incentive compensation and benefits consistent with
Company policies.

 

3. Termination for Cause.

 

The employment of Employee hereunder may be terminated by the Company at any
time, without notice, for Employee’s (i) willful misconduct in the performance
of his or her duties (other than for disability); (ii) dishonesty or breach of
trust by the Employee which is demonstrably injurious to the Company or its
subsidiaries; or (iii) conviction or plea of nolo contendere to a felony (a
“Termination for Cause”). There will be no severance payments under a
“Termination for Cause.”

 



--------------------------------------------------------------------------------

4. Termination Without Cause.

 

If the Employee is terminated without cause, Employee will be paid eighteen
months (Severance Period) salary based upon the salary Employee earned at the
time of his or her termination payable in a lump sum upon the date of
termination. Employee’s applicable health and welfare benefits including, but
not limited to, health, dental and life insurance benefits (but not including
stock or option benefits) that Employee was receiving prior to termination will
be continued and maintained by the Company for a period equal to the Severance
Period or until the such time as the Employee is employed by another employer
and provided health and welfare benefits equal to the health and welfare
benefits provided at the time of termination by the Company.

 

5. Change of Control Severance Payments.

 

In order to protect the Employee if a Change of Control occurs, the following is
provided:

 

(a) For all purposes of this Agreement, a Change of Control shall be deemed to
have occurred when (i) the Company is merged or consolidated with another
corporation which is not then controlled by the Company, or (ii) a majority of
the Company’s assets are sold or otherwise transferred to another such
corporation or to a partnership, firm or one or more individuals not so
controlled, or (iii) a majority of the members of the Company’s Board of
Directors consists of persons who were not nominated for election as directors
by or on behalf of the Board of Directors itself or with the express concurrence
of the Board of Directors, or (iv) a single person, or a group of persons acting
in concert, obtains the power to cause the nominees of such person or group to
be elected as a majority of the directors of the Company.

 

(b) In the event of a Change of Control: (1) the Employee shall be paid in a
lump sum immediately upon the occurrence of one or more of the events described
in Article 5(c), an amount equal to: (i) three years of the Employee’s then
current base salary plus; (ii) the Employee’s average annual bonus payable with
respect to the most recent three full bonus plan years ending prior to the date
of a Change of Control in a lump sum plus; (iii) an amount equal to the
aggregate amount of matching contributions that would be credited to Employee
under the Company’s 401K plan for the three years following the effective date
of termination if the Employee were to continue to participate and make the
maximum permissible contribution thereunder and the applicable rate of matching
contributions during such period were to equal the average rate of match under
the plan for the three years immediately prior to the effective date of
termination (Change of Control Severance Compensation); (2) the Employee will be
provided his normal benefits during the three year period following the
occurrence of a Change of Control including, but not limited to, health, dental
and life insurance benefits the Employee was receiving prior to the Change of
Control (Severance Benefits) upon the occurrence of one or more of the events
described in Article 5(c) ; and (3) the Employee shall be entitled to exercise
all stock options and stock appreciation rights previously granted to Employee
by the Company regardless of any deferred vesting or deferred exercise
provisions of such stock options or stock appreciation rights.

 

2



--------------------------------------------------------------------------------

(c) Change of Control Severance Compensation pursuant to a Change of Control
hereunder shall only be payable to the Employee and Severance Benefits shall
only be provided to the Employee under the following conditions:

 

  1. If the Employee terminates his employment during the period beginning on
the first anniversary of a Change of Control and ending on or before ninety days
following the first anniversary of the Change of Control by giving the Company
not less than thirty (30) days notice of the Employee’s intention to terminate
employment with the Company.

 

  2. If the Employment of the Employee is terminated by the Company other than
for a Termination for Cause during the three-year period after a Change of
Control.

 

  3. If the Employee terminates his employment for Good Reason during the
three-year period after a Change of Control. Good Reason shall mean, without the
Employee’s express written consent, the occurrence of any one or more of the
following: (i) a material diminution of the Employee’s authorities, duties,
responsibilities, and status (including offices, titles, and reporting
requirements) as an employee of the Company from those in effect as of one
hundred eighty days prior to the Change of Control; (ii) the Company’s requiring
the Employee to be based at a location in excess of thirty-five miles from the
location of the Employee’s principal job location or office immediately prior to
the Change of Control; (iii) a reduction in the Employee’s base salary or any
material reduction by the Company of the Employee’s other compensation or
benefits from that in effect immediately before the Change of Control occurred;
(iv) the failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Article 13 herein; and (v)
any purported termination by the Company of the Employee’s employment that is
not effected pursuant to a notice of termination in writing which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated, and for purposes of this Agreement, no such purported termination
shall be effective.

 

(d) No Change of Controls Severance Compensation will be made nor will Severance
Benefits be provided to Employee upon termination of the employment of the
Employee in a Termination for Cause after a Change of Control occurs.

 

6. Certain Additional Payments by the Company.

 

(a) Any thing in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any economic benefit or payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(“Payment’), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986 (Code) or any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Employee shall be entitled to receive an additional payment
(“Gross-Up-Payment”) in an amount such that after payment by the Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Employee retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

3



--------------------------------------------------------------------------------

(b) Subject to the provisions of Article 6(c), all determinations required to be
made under this Article 6, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by the Company’s regular
outside independent public accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Employee
within 15 business days of the effective date of termination, if applicable, or
such earlier time as is requested by the Company. The initial Gross-Up Payment,
if any, as determined pursuant to this Article 6(b), shall be paid to the
Employee immediately upon the receipt of the Accounting Firm’s determination. If
the Accounting Firm determines that no Excise Tax is payable by the Employee, it
shall furnish the Employee with an opinion that he or she has substantial
authority not to report any Excise Tax on his or her federal income tax return.
Any determination by the Accounting Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Article 6(c) and the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be immediately paid by the Company to or for the benefit of
the Employee.

 

(c) The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty business days after the later of either (i)
the date the Employee has actual knowledge of such claim, or (ii) thirty
business days after the Internal Revenue Service issues to the Employee either a
written report proposing imposition of the Excise Tax or a statutory notice of
deficiency with respect thereto, and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Employee shall not pay such claim prior to the expiration of the thirty-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall: (i) give the Company any information reasonably requested by the Company
relating to such claim, (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order effectively to contest such claim, (iv)
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Article 6(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to request or accede to a request for an extension of

 

4



--------------------------------------------------------------------------------

the statute of limitations with respect only to the tax claimed, or pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to the Employee, on an interest-free
basis and shall indemnify and hold the Employee harmless, on an after-tax basis,
from any Excise Tax or income tax, including interest or penalties with respect
thereto, imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations requested or acceded to by the Employee at the
Company’s request and relating to payment of taxes for the taxable year of the
Employee with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(d) If, after the receipt of the Employee of an amount advanced by the Company
pursuant to Article 6(c), the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Article 6(c)) immediately pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to Article 6(c), a determination is made
that the Employee shall not be entitled to any refund with respect to such claim
and the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

(e) In the event that any state or municipality or subdivision thereof shall
subject any Payment to any special tax which shall be in addition to the
generally applicable income tax imposed by such state, municipality, or
subdivision with respect to receipt of such Payment, the foregoing provisions of
this Article 6 shall apply, mutatis mutandis, with respect to such special tax.

 

7. Confidential Information, etc.

 

(a) Employee recognizes and acknowledges that: (i) in the course of Employee’s
employment by the Company it will be necessary for Employee to acquire
information which could include, in whole or in part, information concerning the
Company’s sales, sales volume, sales methods, sales proposals, customers and
prospective customers, identity of customers and prospective customers, identity
of key purchasing personnel in the employ of customers and prospective
customers, amount or kind of customers’ purchases from the Company, the
Company’s sources of supply, computer programs, system documentation, special
hardware, product hardware, related software development, manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or
other confidential or proprietary information belonging to the Company or
relating to the Company’s affairs (collectively referred to herein as the
“Confidential Information”); (ii) the Confidential

 

5



--------------------------------------------------------------------------------

Information is the property of the Company; (iii) the use, misappropriation or
disclosure of the Confidential Information would constitute a breach of trust
and could cause irreparable injury to the Company; and (iv) it is essential to
the protection of the Company’s good will and to the maintenance of the
Company’s competitive position that the Confidential Information be kept secret
and that Employee not disclose the Confidential Information to others or use the
Confidential Information to Employee’s own advantage or the advantage of others.

 

(b) Employee further recognizes and acknowledges that it is essential for the
proper protection of the business of the Company that Employee be restrained (i)
from soliciting of inducing any Employee of the Company or of any subsidiary of
the Company (collectively, the “Company”) to leave the employ of the Company,
(ii) from hiring or attempting to hire any Employee of the Company, (iii) from
soliciting the trade of or trading with the customers and suppliers of the
Company for any business purpose, and (iv) from competing against the Company
for a reasonable period.

 

8. Non-compete.

 

(a) Employee agrees to hold and safeguard the Confidential Information in trust
for the Company, its successors and assigns and agrees that he shall not,
without the prior written consent of the Company, disclose or make available to
anyone for use outside the Company at any time, either during his employment by
the Company or subsequent to the termination of his employment by the Company
for any reason, including without limitation termination by the Company in a
Termination for Cause or otherwise, any of the Confidential Information, whether
or not developed by Employee, except as required in the performance of
Employee’s duties to the Company.

 

(b) Upon the termination of Employee’s employment by the Company or by Employee
for any reason, including without limitation termination by the Company in a
Termination for Cause or otherwise, Employee shall promptly deliver to the
Company all originals and copies of correspondence, drawings, blueprints,
financial and business records, marketing and publicity materials, manuals,
letters, notes, notebooks, reports, flow-charts, programs, proposals and any
documents concerning the Company’s customers or concerning products or processes
used by the Company and, without limiting the foregoing, shall promptly deliver
to the Company any and all other documents or materials containing or
constituting Confidential Information.

 

(c) Employee agrees that during his employment by the Company he shall not,
directly or indirectly, solicit the trade of, or trade with, any customer,
prospective customer or supplier of the Company for any business purpose other
than for the benefit of the Company. Employee further agrees that during the
Severance Period or for a period of two years after termination of employment
hereunder, whichever is longer, Employee shall not, directly or indirectly,
solicit the trade of, or trade with, any customers or suppliers, or prospective
customers or suppliers, of the Company, or solicit or induce, or attempt to
solicit or induce, any employee of the Company to leave the Company for any
reason whatsoever or hire any employee of the Company.

 

(d) Employee covenants and agrees that during the period of Employee’s
employment hereunder and during the Severance Period or for a period of two
years after termination of employment hereunder, whichever is longer, Employee
shall not, in any Competitive Territory, engage, directly or indirectly, whether
as principal or as agent, officer, director, employee,

 

6



--------------------------------------------------------------------------------

consultant, shareholder or otherwise, alone or in association with any other
person, corporation or other entity, in any Competing Business. For purposes of
this Agreement, (i) the term “Competing Business” shall mean any person,
corporation or other entity which sells or attempts to sell any products or
services which are the same as or similar to the products and services sold by
the Company at any time and from time to time during the last two years prior to
the termination of Employee’s employment hereunder, and (ii) the term
“Competitive Territory” shall mean the United States of America, Great Britain,
Belgium, Germany, Japan and any other nation in which, to the knowledge of
Employee, the Company has made or considered making such sales, either itself or
through a subsidiary, affiliate or joint venture partner, during the last two
years prior to the termination of Employee’s employment hereunder.

 

(e) Employee prior to accepting employment during the non-compete period
referred to herein shall notify the Company in order to determine if the
position the Employee is seeking violates this Agreement.

 

9. Injunctive and other relief.

 

(a) Employee represents that his experience and capabilities are such that the
provisions of paragraphs 6 and 7 will not prevent him from earning his
livelihood, and acknowledges that it would cause the Company serious and
irreparable injury and cost if Employee were to use his ability and knowledge in
competition with the Company or to otherwise breach the obligations contained in
said paragraphs.

 

(b) In the event of a breach by Employee of the terms of this Agreement, the
Company shall be entitled, if it shall so elect, to institute legal proceedings
to obtain damages for any such breach, or to enforce the specific performance of
this Agreement by Employee and to enjoin Employee from any further violation of
this Agreement and to exercise such remedies cumulatively or in conjunction with
all other rights and remedies provided by law. Employee acknowledges, however,
that the remedies at law for any breach by him of the provisions of this
Agreement may be inadequate and that the Company shall be entitled to injunctive
relief against him in the event of any breach whether or not the Company may
also be entitled to recover damages hereunder.

 

(c) It is the intention of the parties that the provisions of paragraphs 6 and 7
hereof shall be enforceable to the fullest extent permissible under applicable
law, but that the unenforceability (or modification to conform to such law) of
any provision or provisions hereof shall not render unenforceable, or impair,
the remainder thereof. If any provision or provisions hereof shall be deemed
invalid or unenforceable, either in whole or in part, this Agreement shall be
deemed amended to delete or modify, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it valid and
enforceable.

 

10. Arbitration. Any dispute arising out of or relating to this Agreement or the
breach, termination or validity hereof shall be finally settled by arbitration
conducted expeditiously in accordance with the Center for Public Resources Rules
for Non-Administered Arbitration of Business Disputes by three independent and
impartial arbitrators. Each party shall appoint one of such arbitrators, and the
two arbitrators so appointed shall appoint the third arbitrator. The arbitration
shall be governed by the United States Arbitration Act, 9 U.S.C. §§1-16, and
judgment on the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof.

 

7



--------------------------------------------------------------------------------

The place of arbitration shall be Pittsburgh, Pennsylvania. The arbitrators are
not empowered to award damages in excess of compensatory damages and each party
hereby irrevocably waives any damages in excess of compensatory damages.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Pennsylvania.

 

12. Amendments, waivers, etc. No amendment of any provision of this Agreement,
and no postponement or waiver of any such provision or of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless such amendment, postponement or waiver
is in writing and signed by or on behalf of the Company and Employee. No such
amendment, postponement or waiver shall be deemed to extend to any prior or
subsequent matter, whether or not similar to the subject-matter of such
amendment, postponement or waiver. No failure or delay on the part of the
Company or Employee in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

13. Assignment. The rights and duties of the Company under this Agreement may be
transferred to, and shall be binding upon, any person or company which acquires
or is a successor to the Company, its business or a significant portion of the
assets of the Company by merger, purchase or otherwise, and the Company shall
require any such acquirer or successor by agreement in form and substance
satisfactory to the Employee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company, as the
case may be, would be required to perform if no such acquisition or succession
had taken place. Regardless of whether such agreement is executed, this
Agreement shall be binding upon any acquirer or successor in accordance with the
operation of law and such acquirer or successor shall be deemed the “Company”,
as the case may be, for purposes of this Agreement. Except as otherwise provided
in this Article 13, neither the Company nor Employee may transfer any of their
respective rights and duties hereunder except with the written consent of the
other party hereto.

 

14. Interpretation, etc. The Company and Employee have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Company and Employee and no presumption or burden of proof shall
arise favoring or disfavoring the Company or Employee because of the authorship
of any of the provisions of this Agreement. The word “including” shall mean
including without limitation. The rights and remedies expressly specified in
this Agreement are cumulative and are not exclusive of any rights or remedies
which either party would otherwise have. The article headings hereof are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

15. Integration; counterparts. This Agreement constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate to the subject matter hereof. This Agreement

 

8



--------------------------------------------------------------------------------

may be executed in one or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
It shall not be necessary in making proof of this Agreement to produce or
account for more than one such counterpart.

 

WITNESS the due execution hereof as of the date first above written.

 

Attest:

     

CALGON CARBON CORPORATION

        By    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

[Corporate Seal]

           

Witness:

                     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

Leroy M. Ball

   $ 160,000.00

Gail G. Gerono

   $ 120,000.00

James G. Fishburne

   $ 182,000.00

C.H.S. (Kees) Majoor

   € 207,835.00

Michael J. Mocniak

   $ 180,000.00

Robert P. O’Brien

   $ 175,000.00

John S. Stanik

   $ 300,000.00

 

9